Per Curiam.
Respondent was admitted to practice by the Appellate Division, Second Department, in 1975. He maintains a law office in Queens County.
*1064In August 2005, respondent was convicted in the United States District Court for the Eastern District of New York, after a jury trial, of obstruction of justice (see 18 USC § 1512 [c] [2]), making false statements to federal law enforcement officials (see 18 USC § 1001), and forging a federal judge’s signature (see 18 USC § 505), all of which are federal felonies. He is scheduled for sentencing on January 27, 2006. It appears from the indictment that respondent forged a court order in civil litigation in which he was a defendant, faxed a copy of the order to opposing counsel, and then made false statements to FBI agents who were investigating the matter.
We find respondent guilty of serious crimes as that term is defined in Judiciary Law § 90 (4) and we therefore grant petitioner’s motion for an order pursuant to Judiciary Law § 90 (4) (f) suspending respondent from the practice of law until such time as a final order shall be entered pursuant to Judiciary Law § 90 (4) (g).
We deny respondent’s request to set aside such interim suspension pursuant to Judiciary Law § 90 (4) (f), which states that the suspension may be set aside when it appears consistent with the maintenance of the integrity and honor of the profession, the protection of the public and the interest of justice. We also deny respondent’s requests to allow him to complete certain specified matters and for a hearing, the latter request being premature (see Judiciary Law § 90 [4] [g], [h]).
Mercure, J.P., Crew III, Spain, Mugglin and Rose, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law pursuant to Judiciary Law § 90 (4) (f), effective 20 days from the date of this decision, until such time as a final disciplinary order is made pursuant to Judiciary Law § 90 (4) (g), and until further order of this Court; and it is further ordered that, for the period of his suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority; or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9); and it is further ordered that the secure pass issued to respondent by the Office of Court Administration shall be returned forthwith to the issuing office and respondent shall certify to such return in the affidavit of compliance (see 22 NYCRR 806.9 [f]).